In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-06-064 CR

____________________


DONALD ROYCE CALLISON, JR., Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 258th District Court
Polk County, Texas

Trial Cause No. 18465




MEMORANDUM OPINION 
 Donald Royce Callison, Jr. entered a non-negotiated guilty plea to an indictment for
a felony offense, evading arrest by using a vehicle.  See Tex. Pen. Code Ann. § 38.04 (b)(1)
(Vernon 2003).  Pursuant to the trial court's instructions, the jury found Callison guilty, and
the trial court assessed punishment at two years' confinement in a state jail facility. (1)  The trial
court certified that this is not a plea-bargain case, and the defendant has the right of appeal. 
See Tex. R. App. P. 25.2(d).
	Callison's appellate counsel filed a brief that presents counsel's professional
evaluation of the record and concludes the appeal is frivolous.  See Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).  On May 25, 2006, we granted an extension of time for Callison to file a pro se
brief.  We received no response from the appellant. 
	As there was no plea bargain agreement, we have jurisdiction over the appeal.  Jack
v. State, 871 S.W.2d 741, 744 (Tex. Crim. App. 1994).  The trial court's admonishments
appear in the record.  See Tex. Code Crim. Proc. Ann. art. 26.13 (Vernon Supp. 2006). 
Callison admitted that he committed the offense.  He has not contested the voluntariness of
his guilty plea. 
	We reviewed the appellate record and agree with counsel's conclusion that no
arguable issues support an appeal.  Therefore, we find it unnecessary to order appointment
of new counsel to re-brief the appeal.  Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex.
Crim. App. 1991).  The trial court's judgment is affirmed.  (2)
	AFFIRMED.
								____________________________
									HOLLIS HORTON
										Justice
Submitted on October 25, 2006
Opinion Delivered March 14, 2007
Do Not Publish
Before Gaultney, Kreger, and Horton, JJ.
1. The jury found Callison guilty of two other counts, aggravated assault of a public
servant and assault of a public servant.  Callison appealed only his conviction for aggravated
assault of a public servant; that appeal is addressed in a separate opinion by this Court in
Cause No. 09-06-065 CR.
2. Appellant may challenge our decision in the case by filing a petition for  discretionary
review.  See Tex. R. App. P. 68.